391 U.S. 469 (1968)
CENTRAL BANK & TRUST CO.
v.
UNITED STATES ET AL.
No. 1269.
Supreme Court of United States.
Decided May 27, 1968.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF KENTUCKY.
Earl S. Wilson, Earl W. Kintner, Sidney Harris, and George R. Kucik for appellant in No. 1269, and Mr. Wilson and Frank S. Ginocchio for appellant in No. 1270.
Solicitor General Griswold, Assistant Attorney General Turner, and Howard E. Shapiro for the United States, and Paul A. Porter and Victor H. Kramer for First National Bank & Trust Co. et al., appellees in both cases.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.
MR. JUSTICE BLACK and MR. JUSTICE WHITE would note probable jurisdiction and set these cases for oral argument.
MR. JUSTICE FORTAS took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 1270, Boyle v. United States et al., also on appeal from the same court.